Main, J.
(concurring)—I am unable to find in the contract between the parties to this action any provision which imposes upon the respondent the duty or obligation of furnishing logs or shingle bolts to the appellant. It seems to me that the contract is carefully drawn to avoid the imposition of such a duty.
The fact that the respondent failed to furnish logs or shingle bolts sufficient to keep the mill in operation may be taken into consideration as bearing upon the good faith of the respondent in attempting to foreclose upon its mortgage.
I therefore concur in the result.
Tolman, J., concurs with Main, J.